          Case 4:20-cv-00039-DCB Document 18 Filed 07/10/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Paul E Jozwiak,                               No. CV-20-00039-TUC-DCB
10                    Plaintiff,                       ORDER
11       v.
12       Raytheon Missile Systems, et al.,
13                    Defendants.
14
15
16             On May 13, 2020, the Court issued an Order (Doc. 14) directing the Plaintiff to
17   serve the First Amended Complaint (Doc. 13), within 90 days pursuant to Rule 4 of the
18   Federal Rules of Civil Procedure. Instead, he seeks leave to alternatively serve the
19   Defendants by publication and/or email. He makes no showing as to why he cannot
20   accomplish service pursuant to Rule 4.
21             Accordingly,
22             IT IS ORDERED that the Motions for Alternative Service (Docs. 16, 17)1 is
23   DENIED. The Court shall extend the time for service by another 30 days or until September
24   13, 2020. NO FURTHER EXENSTIONS SHALL BE GRANTED.
25             ///
26             ///
27             ///
28
     1
         These documents are identical.
      Case 4:20-cv-00039-DCB Document 18 Filed 07/10/20 Page 2 of 2



 1         IT IS FURTHER ORDERED that this case shall be subject to dismissal for failure
 2   to serve the Summons and First Amended Complaint, thereafter.
 3         Dated this 10th day of July, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
